MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10K of Fairytale Ventures, Inc. of our report dated October 29, 2008 on our audit of the financial statements of Fairytale Ventures, Inc. as of July 31, 2008 and 2007, and the related statements of operations, stockholders’ equity and cash flows for the year ended July 31, 2008, from inception on May 1, 2007 through July 31, 2007, and from inception on May 1, 2007 through July 31, 2008. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada October 29, 2008 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax
